Allowable Subject Matter
1.	Claims 1-20 are allowed.

2.	The following is an examiner’s statement of reasons for allowance:  
Regarding eligibility, in the examiner’s view the other claim elements beyond the abstract idea place meaningful limits on the idea so that the claims are more than just a drafting effort to monopolize the abstract idea and they act to integrate it into a practical application.  In particular, the onboard sensors, smart contract, user device, and transport database use the abstract idea in a particular, detailed manner to provide a suggestion to the user device for a different transport based on data gathered by the sensors and a stored user profile.
Regarding novelty and obviousness, the closest prior art (Kim et al., US 2015/0170253) discloses many of the recited features of the claimed invention, but it does not show all of them.  In particular, Kim fails to teach invoking via execution of a blockchain smart contract onboard sensors to collect transport information, identifying a user profile associated with the transport and stored in a blockchain ledger based on a user device, determining a change in the transport usage based on the collected sensor information, and providing a suggestion to the user device for a different transport based on data gathered by the sensors and the stored user profile.  The limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.
    

Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R BUCHANAN whose telephone number is (571)272-8134. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 5712726790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER R. BUCHANAN
Examiner
Art Unit 3627

/C.R.B/Examiner, Art Unit 3627                                                                                                                                                                                                        


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627